COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00825-CV
Style:                   In the Matter of T.S.
Date motion filed*:      December 7, 2017
Type of motion:          Motion for Substitution of Counsel
Party filing motion:     Appellant’s Appointed Counsel Joseph Kyle Verret
Document to be filed:    Certificate of service on pro se appellant

Is appeal accelerated?       Yes (juvenile certification).

Ordered that motion is:
       Granted
             If document is to be filed, document due: December 22, 2017.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion for substitution of appointed counsel Joseph Kyle Verret is
       granted because it complies with Rule 6.5 and was signed by both original and new
       counsel. See TEX. R. APP. P. 6.5(d). However, withdrawing counsel Christopher
       Gisentaner is ordered to mail a copy of the motion and this order to the pro se
       appellant via certified and first-class mail and to file a certificate of service with this
       Court within 10 days of the date of this order. See id. 6.5(b), (d). The Clerk of this
       Court is directed to remove Christopher Gisentaner as counsel for appellant and
       substitute Joseph Kyle Verret as the lead counsel of record.

Judge’s signature: /s/ Laura C. Higley
                                                   Acting for the Court

Date: December 12, 2017




November 7, 2008 Revision